Citation Nr: 0518577	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-01 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for varicoceles, claimed as 
secondary to the veteran's service-connected post-operative 
residuals of left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Columbia, South Carolina.  The 
veteran's voiced disagreement in September 2002 and a 
statement of the case (SOC) was issued in November 2002.  The 
veteran perfected his appeal the following month.

A hearing was held before the undersigned Veterans Law Judge 
in October 2003.  This appeal was remanded for additional 
development in March 2004.  The requested development is now 
complete and this matter is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Competent probative medical evidence does not indicate 
that varicoceles with complaints of erectile dysfunction and 
infertility are proximately due to or the result of his 
service-connected post-operative residuals of left inguinal 
hernia.

3.  Competent, probative medical evidence does not medically 
attribute the veteran's varicoceles with complaints of 
erectile dysfunction and infertility to his military service 
or any incident therein.




CONCLUSION OF LAW

Varicoceles with complaints of erectile dysfunction and 
infertility was not incurred in or aggravated by service, nor 
is it secondary to service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Secondary Service Connection 

The veteran is service-connected for post-operative residuals 
of left inguinal hernia.  A VA discharge summary shows that 
in October 1980, the veteran underwent a left inguinal 
exploration with left herniorrhaphy and varicocelectomy.  The 
record shows that he had previously underwent a herniorrhaphy 
in 1978.  The October 1980 summary indicates that the veteran 
had had a grade I left varicocele but after treatment and 
upon his discharge, his testicle was within normal limits.  A 
May 1985 VA tissue examination report indicates that part of 
the veteran's spermatic cord mass was removed due to a 
history of chronic epididymitis.  

The veteran currently contends that his service-connected 
post-operative residuals of left inguinal hernia repair are 
related to his varicocele and his complaints of erectile 
dysfunction and infertility.  Service connection may be 
established on a secondary basis for a disability, shown to 
be proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  As such, while the veteran is competent to 
describe his symptoms, he is not competent to render a 
medical opinion that indicates that he has a diagnosed 
disability as the result of his service-connected post-
operative residuals of left inguinal hernia.  

Neither his VA treatment records nor the Social Security 
Administration (SSA) records reflect that the veteran's 
varicoceles with complaints of erectile dysfunction and 
infertility are medically attributed to his post-operative 
residuals of left inguinal hernia.  An April 2004 VA 
examination report shows that the VA examiner indicated that 
the veteran's current erectile dysfunction was due to back 
problems and associated surgery and that preceding erection 
problems was of unknown etiology.  While the report reflects 
that the examiner indicated that the veteran's varicocele 
could have contributed to infertility, the examiner specified 
that the veteran's left-sided varicocele was not due to his 
left hernia repairs.  

The veteran, through his representative in the June 2005 
informal hearing presentation, argues that the examiner 
related the veteran's pain in the left testicle to scar 
tissue and possible nerve entrapment and that although 
service connection may not be warranted for the varicocele 
itself, the left testicle pain would warrant service 
connection.  While the Board does not concede that the 
examiner indicated that the veteran has left testicle pain as 
the result of hernia repair scars, the Board merely notes 
that service connection is not granted for symptoms such 
pain, but for the underlying disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As such, service 
connection is not appropriate for pain.  If in fact the 
veteran's pain complaints are the result of left hernia 
repair scarring, the evaluation of the symptom is handled via 
an increased rating claim. 

As the competent, probative medical evidence is against a 
correlation between the claimed conditions and the veteran's 
service-connected post-operative residuals of left inguinal 
hernia, the Board finds that the weight of the evidence is 
against the veteran's claim.  Accordingly, secondary service 
connection for varicoceles with complaints of erectile 
dysfunction and infertility is not warranted.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-
of-doubt rule does not apply when the preponderance of the 
evidence is against the claim).  

Direct Service Connection

The October 2003 hearing transcript reflects that the veteran 
argues in the alternative that service connection is 
warranted on a direct basis as he was treated for a hernia 
while in service.  In essence, the veteran's argument is that 
his varicoceles and associated complaints are due to his 
post-service treatment for a left hernia or due to his in-
service treatment and that either secondary service 
connection or direct service connection, respectively, is 
warranted.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

While the veteran's service medical records note a hernia, 
the medical records are silent for complaints of or treatment 
of varicoceles, erectile dysfunction, and infertility.  In 
fact, except for the left hernia and bilateral knee pain, the 
veteran was clinically evaluated as normal prior to discharge 
from active duty in 1976.   As indicated above, the competent 
medical evidence fails to medically attribute varicoceles or 
any associated complaints to treatment for a hernia.  See 
April 2004 VA examination report.  As such, the weight of the 
competent evidence is against a finding that varicoceles with 
complaints of erectile dysfunction and infertility are due to 
an in-service injury or disease such that service connection 
would be appropriate on a direct basis.  See Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-
of-doubt rule does not apply when the preponderance of the 
evidence is against the claim).

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2002 and April 2004.  Prior to initial adjudication of his 
claim, the veteran was notified via the March 2002 letter of 
the evidence necessary to establish service connection on a 
direct basis, the evidence VA would obtain, and the evidence 
for which he was responsible, elements (1), (2), and (3), see 
above.  In addition, with respect to element (4), the Board 
notes that March 2002 letter contained a specific request 
that the veteran provide the information requested or to 
submit the evidence itself, and thus may considered to have 
been requested to provide to VA any evidence in his 
possession that pertains to the claim.  The Board notes for 
clarification that while the March 2002 letter is date-
stamped "2000," it is clear from dates contained inside the 
letter referring to "2002" and the location of the letter 
with the veteran's original claim that the letter was sent in 
March 2002, not March 2000 (which was prior to enactment of 
the VCAA).

Further, the veteran was again notified of VA's duty to 
assist with his claim by letter in April 2004.  The letter 
was compliant with elements (1), (2), and (3) vis-à-vis 
secondary connection.  The letter explicitly requested him to 
send (i.e. submit) any evidence in his possession in 
compliance with element (4).  By virtue of the letters, the 
June 2002 rating decision, the November 2002 SOC, and 
subsequent supplemental SOCs, the veteran was provided with 
specific information required for establishing service 
connection on both a secondary and direct basis in the 
instant case.  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.  Accordingly, the 
Board considers the notice requirements of the VCAA met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded a VA examination in April 
2004 and the resulting report is of record.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  Service medical records, VA medical 
records, and SSA records have been associated with the claims 
file.  As the veteran has not identified, or properly 
authorized the request of, any additional evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 


ORDER

Service connection for varicoceles with complaints of 
erectile dysfunction and infertility is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


